

Exhibit 10.7


Summary of Compensation for Nonemployee Directors of
The Scotts Miracle-Gro Company
Effective as of January 27, 2017
_____________________________________


At the meeting of the Board of Directors (the “Board”) of The Scotts Miracle-Gro
Company (the “Company”) held on January 27, 2017, the Board approved the
recommendations of the Nominating and Governance Committee of the Board (the
“Committee”) with respect to compensation for the calendar year for nonemployee
members of the Board (“Nonemployee Directors”) and the Lead Independent Director
of the Company. The compensation approved by the Board is described below.


Annual Cash Retainer; Reimbursement of Expenses


Each of the Nonemployee Directors will be paid an annual cash retainer in the
amount of $100,000 and the Lead Independent Director will be paid an additional
annual cash retainer in the amount of $15,000. The annual cash retainer(s) will
be paid on a quarterly basis, in January, April, July and October; provided,
that, the Nonemployee Directors have the option to elect, in advance, to receive
up to 100% of their quarterly cash retainers in cash or fully-vested deferred
stock units. Nonemployee Directors receive reimbursement of all reasonable
travel and other expenses associated with attending Board and Board committee
meetings.


Deferred Stock Units


Shortly following each of the Company’s annual meetings: (a) each Nonemployee
Director will be granted deferred stock units having a value of $185,000, with
no additional deferred stock units awarded for serving as Board committee chairs
or members; and (b) the Lead Independent Director will be granted additional
deferred stock units having a value of $35,000. The number of deferred stock
units (and related dividend equivalents) granted to each Nonemployee Director
will be calculated by dividing the aggregate value of deferred stock units to be
granted to such Nonemployee Director by the closing price of the Company’s
common shares on the grant date and rounding any resulting fractional deferred
stock unit up to the next whole deferred stock unit.


The deferred stock units (and related dividend equivalents) will be granted
under The Scotts Miracle-Gro Company Long-Term Incentive Plan (Effective as of
January 27, 2017) (the “2017 Plan”). Each whole deferred stock unit represents
the right to receive one full common share of the Company at the time and in the
manner described in the Deferred Stock Unit Award Agreement for Nonemployee
Directors (with Related Dividend Equivalents) evidencing the award. Each
dividend equivalent represents the right to receive additional deferred stock
units (rounded to the nearest whole deferred stock unit) in respect of dividends
that are declared and paid during the period beginning on the grant date and
ending on the settlement date with respect to the common shares of the Company
represented by the related deferred stock units.


1



--------------------------------------------------------------------------------






In general, the deferred stock units, including any deferred stock units
received in respect of dividend equivalents on or prior to the vesting date,
will generally become 100% vested on the date of the next annual meeting of the
Company’s shareholders (the “Vesting Date”). Any deferred stock units received
in respect of dividend equivalents following the vesting date will be 100%
vested on the date they are credited to the Nonemployee Director. If a
Nonemployee Director ceases to be a member of the Board as a result of their
death or becoming totally disabled, then all of the Nonemployee Director’s
deferred stock units (and related dividend equivalents) will become 100% vested
as of the date the Nonemployee Director’s service on the Board terminates. If a
Nonemployee Director ceases to be a member of the Board prior to the vesting
date for any reason other than a change in control of the Company (except as
provided above for death or disability), the Nonemployee Director’s deferred
stock units (and related dividend equivalents) will be immediately forfeited.


Subject to the terms of the 2017 Plan, vested deferred stock units (and related
dividend equivalents) will be settled in a lump sum as soon as administratively
practicable, but no later than 90 days, following the earliest to occur of
(a) termination, (b) death, (c) disability, or (d) the third anniversary of the
grant date. Whole deferred stock units (and related dividend equivalents) will
be settled in full common shares of the Company and any fractional deferred
stock units will be settled in cash, determined based on the fair market value
of a common share of the Company on the settlement date.


If there is a Change in Control (as defined in the 2017 Plan), each Nonemployee
Director’s deferred stock units (and related dividend equivalents) will become
100% vested on the date of the Change in Control and will be settled as
described above.


For more information about the deferred stock units (and related dividend
equivalents) granted to the Nonemployee Directors, please refer to: (a) the form
of Deferred Stock Unit Award Agreement for Nonemployee Directors (with Related
Dividend Equivalents) that is included as an exhibit to the Company’s Annual
Report on Form 10-K; (b) the form of Deferred Stock Unit Award Agreement for
Nonemployee Directors Retainer Deferrals (with Related Dividend Equivalents)
that is included as an exhibit to the Company’s Annual Report on Form 10-K; and
(c) the 2017 Plan that is included as Exhibit 10.1 to the Company’s Current
Report on Form 8-K filed January 30, 2017.




2

